Exhibit 10.4
September 15, 2006
Mr. Kevin Kemmerer
40 Meadow Creek Lane
Malvern, PA 19355
Dear Kevin:
     Safeguard Scientifics, Inc. is pleased to formalize your promotion to
Senior Vice-President, Information Technology Group at Safeguard.  As per
previous communications, this promotion was effective earlier this year. This
letter sets forth your compensation and benefits in your new role.
     Salary and Bonus. The annual salary associated with this position is
$250,000. As a matter of maintaining competitive employment terms, salaries are
reviewed annually against internal and external peer groups, and individual
performance, and, if appropriate, adjusted upwards. Your salary was adjusted as
of February 1, 2006.
     You will also be eligible to participate in the Safeguard annual bonus
program, at a target bonus of $250,000. The overall bonus program goals are
determined at the beginning of each year, and approved for payment annually,
after the year-end audited results, by the Compensation Committee of the Board.
Your individual actual bonus amount will be determined by performance to
individual objectives, and by the overall performance of Safeguard. Your target
bonus was adjusted as of January 1, 2006.
     Option Grant. On February 21, 2006 (the “Grant Date”), the Compensation
Committee approved the grant to you of options to acquire 300,000 shares of
Safeguard common stock under Safeguard’s equity plans. These options will vest
based on achievement by Safeguard of sustained improvement in its market
capitalization (as will be more fully described in the option agreement). The
options have an exercise price equal to the average of the high and low sales
prices of Safeguard common stock on the Grant Date and will expire on the eighth
anniversary of the Grant Date (subject to earlier termination in accordance with
the plan). You will be eligible for additional grants from time to time as the
Compensation Committee approves additional grants.
     Fringe Benefits. You will continue to be eligible to participate in
Safeguard’s health, dental, vision, disability, 401(k), and other benefit plans
generally available to Safeguard executive employees from time to time. In
addition, so long as you are an employee and Safeguard offers these benefits
generally to other senior executives (they are scheduled for a Compensation
Committee review this Fall), you will be paid a car allowance at the rate of
$10,000 per annum (pro rated from February 1, 2006); will receive a
non-accountable annual expense allowance of $8,000 per annum (commencing in
2007); and, subject to evidence of insurability, will be entitled to a Company
paid universal life insurance providing coverage of $750,000 (commencing as soon
as practicable following your execution of this letter) in addition to the
Company’s normal group life plans offered to employees generally. You will also
be

 



--------------------------------------------------------------------------------



 



September 15, 2006
Page 2 of 3
entitled to vacation at the annual rate of four weeks of vacation per year (pro
rated from February 1, 2006).
     Severance Benefits. Subject to the terms and conditions of this letter, in
the event Safeguard terminates your employment without cause or you terminate
your employment with Safeguard for “good reason” (as defined below), Safeguard
will provide you the following benefits which shall be the only severance
benefits or other payments in respect of your employment with Safeguard to which
you shall be entitled. Without limiting the generality of the foregoing, these
benefits are in respect of all salary, bonus, accrued vacation and other rights
which you may have against Safeguard or its affiliates.

  •   You will be paid an amount equivalent to one (1) year of your final Base
Salary and the greater of (a) your target annual bonus for the year of such
termination, or (b) the average of your last three year’s actual bonus payments,
less applicable tax deductions and withholdings. The severance amount will be
paid in semi-monthly installments over one year in accordance with Safeguard’s
normal payroll practices. The first semi-monthly installment of the severance
payment will be made on the normal semi-monthly payroll date first occurring
after the eighth day following your execution and return of the release
described below.     •   Your medical and dental insurance and other health and
welfare plan benefits will terminate on the date of termination of your
employment. Your COBRA notice will be given and benefit conversion privileges
will begin the first day after termination of your employment.

     All compensation and benefits described above will be contingent on your
execution of a release, which is not subsequently rescinded, of all claims
against Safeguard pursuant to Safeguard’s standard employee form. You will have
21 days following your termination of employment in which to consider the
release although you may execute it sooner. Please note that the release has a
rescission period of seven days.
     In this letter, the term “cause” means (a) your failure to adhere to any
written Safeguard policy in effect from time to time if you have been given a
reasonable opportunity to comply with such policy or cure your failure to comply
(which reasonable opportunity must be granted during the ten-day period
preceding termination of this Agreement); (b) your appropriation (or attempted
appropriation) of a material business opportunity of Safeguard, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of Safeguard; (c) your misappropriation (or
attempted misappropriation) of any of Safeguard’s funds or property; or (d) your
conviction of, indictment for (or its procedural equivalent), or your entering
of a guilty plea or plea of no contest with respect to, a felony, the equivalent
thereof, or any other crime with respect to which imprisonment is a possible
punishment.
     In this letter, the term “good reason” means (i) your assignment (without
your consent) to a position, title, responsibilities, or duties of a materially
lesser status or degree of responsibility than your current position,
responsibilities, or duties; provided, however, that a mere change in your area
of responsibilities shall not constitute a material change if you are reasonably
suited by your education and training for such responsibilities and you remain a
Senior Vice President, Information Technology of Safeguard; (ii) a reduction of
your base salary or target bonus

 



--------------------------------------------------------------------------------



 



September 15, 2006
Page 3 of 3
opportunity (acknowledging that the payment of any bonus is subject to the
discretion of the Compensation Committee of the Board); (iii) the relocation of
Safeguard’s principal executive offices to a location which is more than 30
miles away from the location of Safeguard’s principal executive offices on the
date of this Agreement; or (iv) your assignment (without your consent) to be
based anywhere other than Safeguard’s principal executive offices.
Notwithstanding the foregoing, good reason shall not exist if Safeguard cures
such action or failure to act that constitutes good reason within a reasonable
period of time (which reasonable period of time shall not be longer than
10 days) following the date you provide Safeguard with notice of your intended
resignation for good reason.
     In addition, your agreement to comply with various covenants designed to
protect Safeguard’s confidential information and employee and customer
relationships remains in effect. These provisions are contained in an Employee
Agreement that was included with your offer letter and was signed by you on
May 7, 2004.
     If the terms herein are agreeable, please signify your acceptance below and
return one copy to me and keep the other copy for your records.
Sincerely,
/s/ Steven J. Feder
Steven J. Feder
Senior Vice President and General Counsel

cc: Peter J. Boni

             
Agreed and accepted:
  /s/ Kevin L. Kemmerer       9/25/06
 
        Kevin L. Kemmerer       Date

 